Citation Nr: 1454322	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 30, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to service connection for exercise-induced asthma, claimed as a lung disability, to include due to in-service exposure to asbestos.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.

5.  Entitlement to service connection for a tumor on the left side of the throat.

6.  Entitlement to service connection for a sinus disability, to include due to in-service exposure to asbestos.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to April 2002, and from September 2005 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In his April 2010 Substantive Appeal, the Veteran requested a hearing before the Board at the RO (a Travel Board hearing).  The hearing was scheduled for June 17, 2014, but the Veteran failed to appear.  The record reflects that the hearing notification letter was mailed to an address in New Mexico on May 7, 2014.  This letter was returned to VA by the United States Postal Service with notification of a forwarding address for the Veteran in Ohio.  A reminder letter in June 2014 was again mailed to the address in New Mexico.  The Board has reviewed the Veteran's official record within VA and the address of record for the Veteran is indeed in Ohio.  Thus, it appears that the Veteran was not properly notified of the June 2014 hearing.  The Board finds that the Veteran should again be afforded an opportunity to provide testimony at a Travel Board hearing, with notice of such scheduled hearing issued to his most recent address of record.  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address of record.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



